Citation Nr: 1004094	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel







INTRODUCTION

The Veteran served on active duty from March 1964 to June 
1968, and from September 1968 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
February 2005.  In that rating decision, the RO 
recharacterized the Veteran's disability from anxiety to PTSD 
with anxiety, increased the rating to 10 percent and 
continued the noncompensable ratings for malaria and 
prostatitis.  A June 2007 decision of a Decision Review 
Officer increased the rating for prostatitis to 20 percent 
and the rating for PTSD to 30 percent, from the date of 
receipt of the claims for increased ratings.  

In an August 2008 decision, the Board increased the 
disability rating for PTSD to 50 percent, denied an increased 
rating for prostatitis, and remanded the claim for an 
increased rating for malaria for additional development.  The 
case has since been returned to the Board for further 
appellate action.  

The Board notes that the Veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) in August 2009.  The 
record before the Board does not reflect that the RO has 
responded to the TDIU claim.  Therefore, it is referred to 
the RO for appropriate action.  

Additional evidence submitted since the issuance of the most 
recent supplemental statement of the case is duplicative of 
evidence previously of record or is not relevant to the issue 
before the Board.  Therefore, a remand for consideration of 
the evidence by the originating agency is not required.


FINDING OF FACT

The Veteran does not have active malaria or any malaria 
residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.88b Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for service-connected 
malaria.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The Veteran was provided VCAA notice in a letter mailed in 
February 2004, prior to the rating decision on appeal.  
Although the Veteran was not provided notice with respect to 
the effective-date element of the claim until March 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
September 2009.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided VA examinations in response to his claim.  The 
examination reports adequately addressed all relevant 
factors.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Malaria is assigned a 100 percent rating when it is an active 
disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.  Thereafter, residuals such as 
liver or spleen damage are evaluated under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's malaria has been rated as noncompensable since 
service connection was initially granted in 1984.  

The Veteran was afforded a VA examination in February 2004 in 
connection with the current claim.  He reported that he had 
additional relapses of malaria over the years since service, 
when he was in Panama.  He reported that he had three 
relapses between 1980 and 2003 which were treated with 
fluids.  He noted currently he suffered low grade 
temperature, and mild headaches every six months.  The 
Veteran appeared to have good nutrition and weighed 185 
pounds.  There were no signs of malnutrition or vitamin 
deficiency.  There was no organ involvement to include no 
hepatomegaly or splenomegaly.  Neurological examination was 
within normal limits, and no respiratory, joint or 
cardiovascular problems were found.  The diagnosis was 
history of malarial parasite infection during active duty.  

The Veteran was afforded another VA examination in July 2006.  
He reported no lethargy, weakness, weight gain or loss.  He 
did note that he has had more recurrences over the last few 
months, and noted that he stopped taking vitamin E seven 
years ago.  He was taking no medication for malaria.  
Symptoms included fever, chills, headache, weight loss and 
weakness.  These occurred every eight or nine months.  There 
were no current symptoms at the examination.  He reported 
that he lost six days work over the past year due to malaria.  
Abdominal MRI showed no organomegaly.  The diagnosis was 
malaria, quiescent.  The malaria was inactive and as such no 
blood studies were done.  The examiner explained that the 
initial form of malaria the Veteran had in service was a type 
which is not relapsing.  The second form was treated and 
eradicated.  Reinfection could have occurred in Panama.  It 
was felt his febrile episodes could be attributed to 
reinfection.  The examiner indicated that a blood smear taken 
during the exacerbation period would be needed to determine 
whether there was active disease.  There was no liver damage, 
as confirmed by blood studies in May 2006.  

The Veteran was afforded an additional VA examination in 
March 2009.  The examiner reviewed the claims folder.  The 
Veteran reported his most recent episode occurred in February 
2009 and that he did not come into the VA clinic but instead 
treated it with Tylenol for two days.  Generally, symptoms 
included fever, headache, chills, malaise, exhaustion, 
myalgia, arthralgia and pain behind the eyes.  Episodes 
occurred twice a year and lasted two days.  Digestive 
symptoms were reported as well as joint pain.  No organ 
enlargement, renal damage or mental problem was noted.  No 
anemia or eosinophilia was noted on recent lab work to 
support parasitemia or hemolysis.  There was no current 
active disease.  The diagnosis was malaria, no pathology to 
render this diagnosis.  It was noted that the condition had 
reportedly severe effects on the Veteran's daily activities 
when active.  

The Veteran has not had any documented recurrences of malaria 
during the period of this claim.  He has not reported to the 
VA during any alleged period of active disease, choosing to 
treat at home with Tylenol.  Also, examiners noted there was 
no indication in the record that the Veteran had any current 
organ damage, to include liver or spleen damage, related to 
malaria.  The examinations of the Veteran in 2004, 2006 and 
2009 revealed no evidence of active disease and no evidence 
of enlarged liver or spleen or other organomegaly and no 
abdominal problems.

While the Veteran obviously believes that he has had 
recurrent relapses of malaria, he has not undergone the 
required blood tests to confirm the presence of active 
disease, so a 100 percent rating is not warranted.  Moreover, 
all of the examinations pertinent to the period of this claim 
have no shown no residuals of the malaria.  Therefore, the 
disability is properly assigned a noncompensable rating under 
the schedular criteria..

The Board notes that the Veteran has alleged that the 2009 
examination was inaccurate as he has had an appendectomy.  
The Board can nonetheless find no basis to afford a 
compensable rating, particularly considering that all of the 
examination reports show no active disease and no related 
ratable disability.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
service-connected disability warranted a compensable rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In view of the absence of any medical evidence 
of active disease and in light of the medical evidence 
showing that he has no residuals of the malaria, the Board 
has concluded that there are no unusual or exceptional 
circumstances warranting referral of this case for extra-
schedular consideration.


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


